MEMORANDUM ***
The government appeals the district court’s decision to grant Appellee Perez-Gonzalez’s motion to suppress evidence gained from a warrantless search. The government argues that the search of the gas tank of Perez-Gonzalez’s vehicle was routine and required no level of suspicion, urging us to revisit our decision in United States v. Molina-Tarazon, 279 F.3d 709 (9th Cir.2002).
We are bound by our holding in Molinob-Tarazon that searches of gas tanks at the United States border are nonroutine searches that require reasonable suspicion. See Benny v. United States Parole Comm’n, 295 F.3d 977, 983 (9th Cir. 2002) (this court is bound by decisions of prior panels unless an en banc decision, Supreme Court decision or subsequent legislation undermines those decisions). Because the government has waived its argument that the state had reasonable suspicion to search Perez-Gonzalez’s vehicle, we affirm the district court’s order to suppress the government’s evidence. AFFIRMED.

 This disposition is not appropriate for publication and may not be cited in or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.